Citation Nr: 1646785	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as associated with exposure to herbicides. 

2.  Entitlement to service connection for ischemic heart disease and coronary artery disease to include as associated with exposure to herbicides. 

3.  Entitlement to service connection for glaucoma to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for neuropathy to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus or as associated with exposure to herbicides.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974. 

The Veteran died in March 2013.  In December 2013, the RO determined that the appellant is the Veteran's surviving spouse and approved substitution for the Veteran in the adjudication of the appeal.   

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in New Orleans, Louisiana has current jurisdiction.  

In this decision, the RO, in part, reopened previously denied claims for service connection for diabetes mellitus, glaucoma, and neuropathy, but denied service connection on the merits.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claims for service connection, as the matters go to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran was not directly exposed and is not presumed to have been exposed to designated herbicide agents during service aboard the USS Duluth in the contiguous waters offshore of the Republic of Vietnam.  

2.  The Veteran's diabetes mellitus, ischemic and coronary artery disease, hypertension, and glaucoma first manifested greater than one year after active service and were not caused or aggravated by any aspect of service. 

3.  There is no competent evidence of diabetic neuropathy; lower extremity pain has been attributed to a non-service-connected back disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for ischemic and coronary artery disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

3.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

4.  The criteria for service connection for neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided timely notice in September 2009 that met the requirements.  The notice included all criteria for service connection on a direct, presumptive, and secondary basis, the requirement for new and material evidence for a previously denied claim, and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through March 2013, identified or submitted records of private medical care and opinions, and the summary report of a VA examination in June 2007.  The file also contains records of the adjudication of disability benefits by the Social Security Administration (SSA), marked as received in July 2009.  The RO did not indicate that these records were considered in the most recent December 2012 statement of the case.  In any event, the SSA records are not material as these records are duplicates or cumulative of medical evaluations and diagnoses already of record, and this case turns on the absence of an in-service event.  Additionally, the Veteran was not provided VA examinations for reasons provided below.  Neither the Veteran during his lifetime, nor the appellant, nor their representatives identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Reopening Claims for Service Connection

The Veteran served as a U.S. Marine Corps rifleman and anti-tank assault man.  He contended in multiple statements and claims that he had diabetes mellitus and heart disease, the latter diagnosed as coronary artery and ischemic heart disease, caused by exposure to designated herbicide agents during service aboard the amphibious assault ship USS Duluth operating in offshore and inshore waters of the Republic of Vietnam in 1972. 

After receiving additional service records in May 2002, the RO denied service connection for diabetes in July 2002.  Although post-service VA treatment records dated in 1992 showed that the Veteran had been diagnosed and treated for insulin dependent diabetes mellitus, the RO found that the disease did not manifest during or within one year of active service and because evidence did not show that the Veteran visited Vietnam or that the ship on which he was embarked operated in inland waters.  

In July 2007, the Veteran sought to reopen the claim and additionally claimed service connection for glaucoma and neuropathy secondary to diabetes.  The Veteran identified the name of the ship and that it had transported and handled herbicide.  The RO considered a June 2007 letter summary of a VA herbicide screening examination reporting that the Veteran had been diagnosed with diabetes mellitus.  The RO also considered a report from the Joint Services Record Research Center (JSRRC) that there was no record of U.S. Navy ships transporting, storing, or using herbicide and that it could not be determined that personnel serving offshore were exposed to herbicide.  In April 2009, the RO declined to reopen the claim for service connection for diabetes because the evidence, though new, did not demonstrate that the Veteran was exposed to herbicide.  The RO cited the decision by the U.S. Court of Appeals for the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) that upheld VA's finding that service on ships operating offshore did not qualify for the presumption of exposure to herbicide.  The RO also denied service connection for glaucoma and neuropathy finding that the Veteran had been diagnosed with the diseases greater than one year after active service and that they were complications of diabetes that was not service-connected.  

The Veteran sought reconsideration of the decision in September 2009 and submitted a copy of the narrative history of USS Duluth that was later also obtained from a U.S. Navy internet site.  In February 2010 and April 2010, the RO declined to reopen the claims because the new evidence did not demonstrate that the Veteran was exposed to herbicide.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Under 38 C.F.R. §  3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Therefore, as additional relevant service records have been received that were in existence but not associated with the claims file at the time of the 2002 decision, the Board will consider the claims without the requirement for new and material evidence.


III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus, cardiovascular diseases including hypertension, and organic diseases of the nervous system are among those diseases for which the presumption and continuity of symptoms are available.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b).  

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include type II diabetes mellitus, early onset peripheral neuropathy, and ischemic heart disease including coronary artery disease but not hypertension or glaucoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  

Presumption of Exposure to Designated Herbicide Agents

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In Gray v. McDonald, 27 Vet. App. 313 (2015), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's determination that deep water harbors were not inland waterways was devoid of any indication that VA made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Instead VA based its designation of Da Nang Harbor on geographical characteristics - depth and ease of entry - and not on spraying.  The Court ordered VA to reevaluate its definition of inland waterways-particularly as it applied to Da Nang Harbor-and exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.

VA currently defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  See Veterans Benefits Manual, M21-1, Part IV, subpart ii.1.H.2.a, b (Nov. 21, 2016).  

VA maintains a list of Naval vessels for which evidence has been obtained to show ship operations in the inland waters of Vietnam during the specified periods when a presumption of exposure to the designated herbicide agents is available.  The most recent posting on a VA internet site, updated in June 2016, shows that the USS Duluth (LPD-6) generally made numerous dockings at Da Nang, as well as transporting troops and supplies to Chu Lai, Vung Tau, and Quang Tri, from May 1967 to August 1972.  See https://vaww.compensation.pension.km.va.gov (last visited Dec. 6, 2016).  An earlier version of this list submitted by the Veteran in December 2010 noted that the Duluth docked in Da Nang in March and October 1971

Regarding the circumstances of the Veteran's service, he contended in his April 2002 claim that he served in Vietnam for six months in 1973.  In his July 2007 request to reopen the claim, he reported that he served aboard the USS Duluth where it transported and handled herbicide off the coast of Vietnam.  In August 2009, the Veteran submitted an excerpt from a history of the USS Duluth reporting that the ship sailed for a deployment to the Western Pacific in October 1971, loaded elements of a Marine Battalion Landing Team at Okinawa, and performed Da Nang logistics operations delivering equipment, vehicles and supplies to Da Nang and returning damaged equipment to the Philippines.  The ship remained in the Philippines during the winter months, performed exercises in the Philippines, and transported troops to and from Okinawa.  On April l1, 1972, the USS Duluth operated in a holding station off the coast of South Vietnam but then returned to the Philippines from May 8 to May 27.  USS Duluth then transported South Vietnamese Marines to Vietnam on two occasions until departing for home port in July 1972.  This history was later obtained by VA from a Navy internet site.  In a March 2010 statement, the Veteran noted that his ship was not offshore but was in Vietnam, and in a December 2010 statement noted that his service records, Form NAVMD 118(9) showed conclusively that Duluth operated as part of the "Brown Water Navy."  In a January 2011 telephone call to the RO, the Veteran clarified that he never set foot in Vietnam and that his claim for presumptive exposure was based only on the operations of the USS Duluth. 

In an October 2011 letter to a member of Congress, the Veteran noted that he served aboard the USS Duluth in operations contiguous to Vietnam and cited a May 20, 2011 study by the Institute of Medicine entitled "Blue Water Navy Vietnam Veteran and Agent Orange Exposure" (hereafter Blue Water Navy study).  He provided an excerpt from the study that appeared to recommend that Blue Water Navy personnel should not be excluded from presumptive herbicide exposure.  The authors referred to a feasible path for herbicide sprayed on land to migrate to sea and concentrate in shipboard fresh water distilling equipment.  In his February 2013 substantive appeal, the Veteran noted that he ate, drank, and bathed in water contaminated by herbicide.

The Veteran's service personnel records show that the Veteran deployed with a Marine Battalion Landing Team to Okinawa from December 1971 to September 1972.   Records of the Veteran's travel and embarkation showed that he was transported by aircraft from California to Okinawa in December 1971.  He embarked on the USS Duluth in Okinawa on January 20, 1972 and disembarked in the Philippines on January 24, 1972.  In February 1972, the Veteran disembarked and re-embarked in Singapore.  In March 1972, he embarked in the Philippines and disembarked in Okinawa.  He was underway on the USS Duluth from March 31, 1972 to May 17, 1972 with no stopovers ashore, and returned to Okinawa in June 1972. 

The Form NAVMC 118(9) showed that the Veteran participated in operations "in the contiguous waters of the Republic of Vietnam" for ten days in February 1972, for 36 days in April-May 1972, and 22 days in May-June 1972.  The Veteran was awarded the Vietnam Service Medal.   

The Board finds that the Veteran was not exposed to the designated herbicide agents on a direct or presumptive basis.  Although the Veteran is competent to report his location and activities while deployed to the Southeast Asia Theater of Operations, his report of direct exposure from the transport and handling of herbicide on the USS Duluth is inconsistent with the findings of the JSRRC that there is no record that the herbicides were ever transported or handled by U.S. Navy commissioned ships.  The authors of the Blue Water Navy study also found that herbicides were shipped from the United States to Vietnam on civilian-manned Merchant Marine ships, not via U.S. Navy vessels.  Blue Water Navy study, pg. 35.  Moreover, the handling of herbicide supplies is not consistent with the Veteran's military duties as a rifleman and anti-tank assault man as part of an embarked Battalion Landing Team.  

The Veteran is not entitled to the presumption of exposure because he acknowledged that he did not go ashore in Vietnam.  Although the USS Duluth transported supplies to Da Nang in 1971, the Veteran did not deploy to the Theater until mid-December and did not embark on the USS Duluth until mid-January 1972 when the ship operated between Okinawa and the Philippines with some time offshore Vietnam.  He disembarked in June 1972 and was not aboard for any further ship operations.  Notwithstanding any remaining controversy raised by Gray, supra regarding the exact definition of inland waters, the specific records of the Veteran's location and the ship operations show that he and the ship did not enter harbors but rather remained offshore.  The Veteran was not embarked on USS Duluth when it delivered South Vietnamese Marines ashore.  

With respect to the Veteran's citation to the Blue Water Navy study, the excerpt submitted by the Veteran is a section of the report in which the authors quote the conclusions of the authors of another Institute of Medicine Study, "Veterans and Agent Orange - Update 2008."  The recommendation that personnel aboard vessels offshore should be considered to have been exposed to herbicide was deleted from updates of this study in 2012 and later.  Moreover, the authors of the Blue Water Navy study considered but rejected this recommendation, finding that they were unable to state with certainty whether the naval personnel were or were not exposed to herbicide.  Even when considering the effects of distillation, there was a lack of data to show or reconstruct the environmental concentration of the designated herbicide agents at sea.  The authors concluded, "The committee's judgment is that exposure of Blue Water Navy Vietnam veterans to Agent Orange-associated [agents] cannot reasonably be determined."  Blue Water Navy study, pg 13-14.  The Board assigns greatest probative weight to the findings of the authors of the Blue Water Navy study.  Although the Veteran sincerely believed that herbicides were present in ocean water used for shipboard fresh water distillation offshore of Vietnam, he does not have the level of scientific education and access to data compared to the authors of the study, and there is no other authoritative evidence of record.  

Service Connection on Direct, Secondary, and Chronic Disease Basis

Service treatment records are silent for any symptoms diagnoses or treatment for diabetes mellitus, any form of heart disease, neuropathy, glaucoma, or hypertension.  The Veteran did not contend that any of the disabilities first manifested during service or within one year of discharge from service. 

Post-service VA treatment records confirm that the Veteran was under treatment for insulin dependent diabetes in 1992.  VA outpatient records show that the Veteran was diagnosed with bilateral glaucoma and mild hypertension in March 2002.  VA and SSA records show that the Veteran sustained a form of myocardial infarction in October 2008.  In September 2010, a VA clinician diagnosed chronic heart failure, although several subsequent reports show normal heart function.  In October 2010, the Veteran underwent right eye surgery for glaucoma.  In January 2011, clinicians diagnosed renal failure secondary to diabetes.  The Veteran was treated for low back pain, radiating to the lower extremities, but there is no diagnosis of diabetic neuropathy.  The causes of the Veteran's death listed on the state death certificate are end stage renal disease, diabetes, coronary artery disease, and hypertension.  None of the clinical records mention a history of onset in service.   Neither the Veteran nor the appellant contended that any aspect of service other than exposure to herbicide was applicable in his case and none of his attending clinicians noted reports by the Veteran of any symptoms or events in service relevant to the diseases.  

The Board finds that service connection on a direct or presumptive basis for chronic disease is not warranted for diabetes mellitus, ischemic or coronary artery disease, hypertension, and glaucoma because the diseases first manifested greater than one year after active duty and were not caused or aggravated by any aspect of service.  

As there is evidence of a diagnosis of diabetes, heart disease, glaucoma, and hypertension during the period of the appeal, the first element of service connection is met.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, the Veteran was not exposed to the designated herbicide agents.  There is no lay or medical evidence of the onset of the diseases within one year of active service and no other events or injuries in service that meet the second element of service connection or the second element of the criteria to provide a VA examination.  

As there is no competent medical evidence of neuropathy, the first element is not met for this claimed disorder.  Further, because service connection for diabetes mellitus has not been established, service-connection on a secondary basis for ischemic or coronary artery disease, hypertension, glaucoma, and neuropathy is not available.  

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for type II diabetes mellitus is denied. 

Service connection for ischemic heart disease and coronary artery disease is denied. 

Service connection for glaucoma is denied. 

Service connection for neuropathy is denied. 

Service connection for hypertension is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


